Case: 20-11221     Document: 00516253308         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 24, 2022
                                  No. 20-11221
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hugh Michael Glenn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-447-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Hugh Michael Glenn, federal prisoner # 09541-078, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. The district court
   denied Glenn’s § 3582(c)(1)(A)(i) motion based solely upon its consideration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11221      Document: 00516253308           Page: 2     Date Filed: 03/24/2022




                                     No. 20-11221


   of the 18 U.S.C. § 3553(a) factors. See United States v. Chambliss, 948 F.3d
   691, 693-94 (5th Cir. 2020).
          Glenn’s disagreement with the district court’s § 3553(a) analysis is
   not a sufficient ground for reversal. See id. at 694. Because he fails to identify
   a nonfrivolous argument for appeal, Glenn’s IFP motion is DENIED, and
   the appeal is DISMISSED AS FRIVOLOUS. See Baugh v. Taylor,
   117 F.3d 197, 202 & n.24 (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983); 5th Cir. R. 42.2.




                                           2